9DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-9 are pending and presented for examination.

Claim Objection
3.	Claim 7 is objected to because of the following informalities: Claim 7 recites “…when the server does not receive operation information…” should read “…when the operation information is not received …” Appropriate correction is required.
	

Drawings 
4.	Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. US 2016/0057029 (hereinafter, Iida), in view of Ando US 2010/0274913 (hereinafter, Ando).

7.  	Regarding claim 1, lida discloses a device management method (Fig. 1, [0138]:  collecting, as events, operation information and state change information of a consumer electronics device in a house), comprising:  
 	sequentially receiving, via a base station for long-distance wireless communication, operation information indicating an operation state of a device communicatively connected to the base station, and unique information which is unique to the device ([0140]-[0144], [0147]-[0150]: The server (1100) includes a communication unit (1101),… The communication unit (1101) receives information pieces on plural consumer electronics devices which are separately transmitted by the consumer electronics device when the state of each of the plural consumer electronics devices has changed via GW1 and/or GW2…and stores the received event information into the consumer electronics DB group (1103)… The GW 1 (1301) and/or the GW 2 (1302) may be access points of a wireless LAN, or dedicated GWs connected to devices (see, [0160]-[0162], Figs. 1-3);  and 
 	sequentially storing, in association with each other, the operation information and the unique information that are sequentially received at a corresponding time ([0148], [0150], [0161]-[0164]);    
 	wherein the storing includes, when first unique information received at a first time and second unique information received at a second time after the first time are different, separately managing a plurality of items of first operation information received in a first period ending at the first time and a plurality of items of second operation information received in a second period starting at the second time ([0150], [0163]-[0164]: information pieces on plural consumer electronics devices received by the communication unit (1101) at certain time intervals or when the communication unit (1101) receives a certain number of information pieces on plural consumer electronics devices…FIG. 3 illustrates examples of event logs stored in the consumer electronics DB group, and event information of consumer electronics devices transmitted from the houses A (1210) and B (1211) in FIG. 1 is stored…One event information piece is stored in each one of rows (2010) to (2130). Identifiers (identification IDs) for uniquely identifying the houses A (1210) and B (1211) are stored in a house ID (2001), as with FIG. 2. The types of consumer electronics devices in which events stored as event information have occurred are stored in a consumer electronics type (2202). The reasons why event information, such as user operation on consumer electronics devices and state changes of consumer electronics devices, is notified are stored in an event key (2203). Details of user operation and state changes of consumer electronics devices are stored in an event values (2204). Year, month, day, time, second, and millisecond when events in the rows of corresponding event information pieces have occurred are stored in a date (2205) and a time (2206)).
	Iida further discloses transmits unique information together with the operation information ([0399], [0405]):  the GW 1 adds, to the information, a house ID and a consumer electronics type (and time information, if necessary), and thereafter transmits the information to the server… a wireless communication unit transmits, to the server via a network, an ID which is an identifier for uniquely identifying the wireless coaster). 
 	Iida does not disclose:
 	receiving unique information which is unique to the base station.  
 	However, Ando discloses:
 	receiving unique information which is unique to the base station ([0199]-[0200], Fig. 20: the controller 10-1 of the registered AP apparatus 1-2 starts the authentication request unit 16…The registration request message includes a registered AP apparatus ID…[and] the AP authentication unit 63-1 of the authentication server 6-2 compares the registered AP apparatus ID which are included in the registration request message received from the registered AP apparatus 1-2).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iida to use receiving unique information which is unique to the base station as taught by Ando. One would have been motivated to do so in order to apply the transmitting unique information methodology of a wireless access system as known in the art and as taught by Ando in a device management system such as that of Iida, thereby identifying the identity of each base station in a plurality of locations efficiently (Ando, [0022], [0200]).

8.	Regarding claim 2, lida in view of Ando disclose the device management method according to claim 1 as disclosed above. 
 	lida further discloses wherein the storing includes separately managing the plurality of items of first operation information and the plurality of items of second operation information by storing the plurality of items of first operation information in association with a first identifier and storing the plurality of items of second operation information in association with a second identifier different from the first identifier ([0163]-[0164]: FIG. 3 illustrates examples of event logs stored in the consumer electronics DB group, and event information of consumer electronics devices transmitted from the houses A (1210) and B (1211) in FIG. 1 is stored. One event information piece is stored in each one of rows (2010) to (2130). Identifiers (identification IDs) for uniquely identifying the houses A (1210) and B (1211) are stored in a house ID (2001), as with FIG. 2. The types of consumer electronics devices in which events stored as event information have occurred are stored in a consumer electronics type (2202). The reasons why event information, such as user operation on consumer electronics devices and state changes of consumer electronics devices, is notified are stored in an event key (2203). Details of user operation and state changes of consumer electronics devices are stored in an event values (2204). Year, month, day, time, second, and millisecond when events in the rows of corresponding event information pieces have occurred are stored in a date (2205) and a time (2206). See also Figs. 21-23).

9.	Regarding claim 6, lida in view of Ando disclose the device management method according to claim 1 as disclosed above. 
 	lida further discloses wherein the device comprises a plurality of devices, and the storing includes, when a plurality of items of the second unique information received from the plurality of devices at the second time are identical, a plurality of items of third unique information received from the plurality of devices at a third time after the second time are identical, and the second unique information and the third unique information are different, managing a plurality of items of third operation information received in a third period starting at the third time, together with the plurality of items of second operation information ([0163]-[0164]: FIG. 3 illustrates examples of event logs stored in the consumer electronics DB group, and event information of consumer electronics devices transmitted from the houses A (1210) and B (1211) in FIG. 1 is stored. One event information piece is stored in each one of rows (2010) to (2130). Identifiers (identification IDs) for uniquely identifying the houses A (1210) and B (1211) are stored in a house ID (2001), as with FIG. 2. The types of consumer electronics devices in which events stored as event information have occurred are stored in a consumer electronics type (2202). The reasons why event information, such as user operation on consumer electronics devices and state changes of consumer electronics devices, is notified are stored in an event key (2203). Details of user operation and state changes of consumer electronics devices are stored in an event values (2204). Year, month, day, time, second, and millisecond when events in the rows of corresponding event information pieces have occurred are stored in a date (2205) and a time (2206). See also Figs. 21-23).

10.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iida, in view of Ando, in view of Bonicatto et al. US 2018/0352310 (hereinafter, Bonicatto), in further view of Kim et al. US 2018/0187969 (hereinafter, Kim).

11.  	Regarding claim 3, lida in view of Ando disclose the device management method according to claim 2 as disclosed above. 
 	lida further discloses wherein the second identifier indicates association with a user using the device in the second period, and when third unique information received at a third time after the second time is different from the second unique information, the device management method further comprises: determining that the device has been [used] (Figs. 3, 22-23). 
	lida in view of Ando does not disclose:
 	 determining that the device has been displaced, and transmitting, to the device or a terminal possessed by the user, an inquiry as to whether the user of the device has changed to a different user.  
 	However, Bonicatto discloses:
 	determining that the device has been displaced ([0042], [0052], [0062]: the computer server can be provided information to recognize when older, wireless communication devices may be removed, and any of the wireless communication devices in the system may be updated/replaced to accommodate a different communication protocol (e.g., intra-communicating in a frequency-hopping spread spectrum (FHSS) or merely dynamically identifying and reporting on the existence of wireless communication devices in proximity). Accordingly, the server may be configured and arranged to update the database in response to configuration data previously provided to the computer server for assessment purposes and/or in response to identification of new wireless communication devices within the OMS. See also [0029]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando to use determining that the device has been displaced as taught by Bonicatto. The motivation for doing so would have been in order monitor and update the status and condition of devices efficiently (Bonicatto, [0042], [0045]).
 	lida in view of Ando in view of Bonicatto does not disclose:
 	transmitting, to the device or a terminal possessed by the user, an inquiry as to whether the user of the device has changed to a different user.
 	However, Kim discloses:
 	transmitting, to the device or a terminal possessed by the user, an inquiry as to whether the user of the device has changed to a different user ([0206]-[0211], [0193], Fig. 10: the service server 3 may transmit a text message (a short message service (SMS) message) to the user device 2 on the basis of the phone number included in the user information. The text message may display a message indicating that a user registration is requested through the refrigerator 1 or may request for an input of an authentication code for authenticating a user…The user device 2 transmits a registration approval message that approves of the registration of the new account to the refrigerator 1 to the service server 3 (1050). When the authentication code is input, the user device 2 may transmit the authentication code to the service server 3, and the service server 3 may determine whether the authentication code input by the user matches a previously stored/generated authentication code. When the authentication code input by the user matches the previously stored/generated authentication code, user authentication is completed). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando in view of Bonicatto to use transmitting, to the device or a terminal possessed by the user, an inquiry as to whether the user of the device has changed to a different user as taught by Kim. The motivation for doing so would have been in order identify the identity of users operating the device (Kim, [0210]).

12.  	Regarding claim 4, lida in view of Ando in view of Bonicatto in view of Kim disclose the device management method according to claim 3 as disclosed above. 
 	lida further discloses wherein the storing includes managing a plurality of items of third operation information received in a third period starting at the third time, separately from the plurality of items of first operation information and the plurality of items of second operation information (Figs. 3, 22-23). See also Bonicatto ([0039], [0052]-[0055]).
	lida in view of Ando in view of Bonicatto does not disclose:
 	when, after transmitting the inquiry, a response from the device or the terminal to the inquiry received indicates that the user of the device has changed to the different user.  
 	However, Kim discloses:
 	 when, after transmitting the inquiry, a response from the device or the terminal to the inquiry received indicates that the user of the device has changed to the different user ([0206]-[0211], [0193], Fig. 10). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando in view of Bonicatto to use when, after transmitting the inquiry, a response from the device or the terminal to the inquiry received indicates that the user of the device has changed to the different user as taught by Kim. The motivation for doing so would have been in order identify the identity of users operating the device (Kim, [0210]).

13.  	Regarding claim 5, lida in view of Ando in view of Bonicatto in view of Kim disclose the device management method according to claim 3 as disclosed above. 
 	lida further discloses wherein the storing includes managing a plurality of items of third operation information received in a third period starting at the third time, together with the plurality of items of second operation information (Figs. 3, 22-23). See also Bonicatto ([0039], [0052]-[0055]).
	lida in view of Ando in view of Bonicatto does not disclose:
 	 when, after transmitting the inquiry, a response from the device or the terminal to the inquiry received indicates that the user of the device has not changed to the different user.  
 	However, Kim discloses:
 	 when, after transmitting the inquiry, a response from the device or the terminal to the inquiry received indicates that the user of the device has not changed to the different user ([0206]-[0211], [0193], Fig. 10). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando in view of Bonicatto to use when, after transmitting the inquiry, a response from the device or the terminal to the inquiry received indicates that the user of the device has not changed to the different user as taught by Kim. The motivation for doing so would have been in order identify the identity of users operating the device (Kim, [0210]).


14.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iida, in view of Ando, in further view of Bonicatto.

15.  	Regarding claim 7, lida in view of Ando disclose the device management method according to claim 1 as disclosed above. 
 	lida further discloses the server receive operation information at a predetermined period starting at a fourth time after the second time, [managing] state of a plurality of items of the operation information received up to the fourth time (Figs. 3, 22-23). 
	lida in view of Ando does not disclose:
 	when the server does not receive operation information before elapse of a predetermined period, changing a management state of the operation information to an unmanaged state.  
 	However, Bonicatto discloses:
 	when the server does not receive operation information before elapse of a predetermined period, changing a management state of the operation information to an unmanaged state ([0050], [0052], [0061]: The system includes a plurality of broadband-enabled communication devices (within each of the customer sites at 114) and a particularly-configured computer server 103 which is configured to communicate with these communication devices via a broadband communication network 110…permits the computer server 103 to receive expected communications during pre-defined ranges of time (e.g., every two 2 hours). With these expected communications, the computer server can assess miscommunications corresponding to when one or more of the expected communications are not received during the pre-defined ranges of time, and associate the miscommunication(s) with one or more respective regions or customer sites to which the power utility company delivers power over the power lines. The computer server can then compare the miscommunication(s) with threshold criteria indicative of miscommunication timing for one or more respective regions or customer sites that corresponds to a possible power outage event. In response, the computer server can generate and output a report,…which identifies the one or more respective regions or customer sites associated with the possible power outage event…[and] types of communication devices include (e.g., WiFi enabled appliances as in water heaters, smart thermostats, etc.). see also [0039]-[0045]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando to use when the server does not receive operation information before elapse of a predetermined period, changing a management state of the operation information to an unmanaged state as taught by Bonicatto. The motivation for doing so would have been in order monitor and generate a report based on the operating status of devices efficiently ( Bonicatto, [0045]).

16.  	Regarding claim 8, lida in view of Ando disclose the device management method according to claim 1 as disclosed above. 
 	lida further discloses wherein when operation information at a predetermined period starting at a fourth time after the second time, and fourth unique information received at the fourth time is identical to any one of a plurality of items of unique information included in a unique information list that is stored in advance, [managing] state of a plurality of items of the operation information received up to the fourth time (Figs. 3, 22-23). 
	lida in view of Ando does not disclose:
 	wherein when operation information is not received before elapse of a predetermined, changing a management state of the operation information to an unmanaged state.  
 	However, Bonicatto discloses:
 	wherein when operation information is not received before elapse of a predetermined, changing a management state of the operation information to an unmanaged state ([0050], [0052], [0061]: The system includes a plurality of broadband-enabled communication devices (within each of the customer sites at 114) and a particularly-configured computer server 103 which is configured to communicate with these communication devices via a broadband communication network 110…permits the computer server 103 to receive expected communications during pre-defined ranges of time (e.g., every two 2 hours). With these expected communications, the computer server can assess miscommunications corresponding to when one or more of the expected communications are not received during the pre-defined ranges of time, and associate the miscommunication(s) with one or more respective regions or customer sites to which the power utility company delivers power over the power lines. The computer server can then compare the miscommunication(s) with threshold criteria indicative of miscommunication timing for one or more respective regions or customer sites that corresponds to a possible power outage event. In response, the computer server can generate and output a report,…which identifies the one or more respective regions or customer sites associated with the possible power outage event…[and] types of communication devices include (e.g., WiFi enabled appliances as in water heaters, smart thermostats, etc.). see also [0039]-[0045]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando to use wherein when operation information is not received before elapse of a predetermined, changing a management state of the operation information to an unmanaged state as taught by Bonicatto. The motivation for doing so would have been in order monitor and generate a report based on the operating status of devices efficiently ( Bonicatto, [0045]).


17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iida, in view of Ando, in view of Kim, in further view of Nagpal et al. US 2016/0028853 (hereinafter, Nagpal).

18.  	Regarding claim 9, lida in view of Ando disclose the device management method according to claim 2 as disclosed above. 
 	lida further discloses wherein the second identifier indicates association with a user using the device in the second period, the device management method further comprises: when third unique information received at a third time after the second time is different from the second unique information, determining that the device has been [used] (Figs. 3, 22-23). 
	lida in view of Ando does not disclose:
 	determining that the device has been displaced, and transmitting, to a terminal possessed by the user, an inquiry as to whether the device has been stolen; and when, after transmitting the inquiry, a response to the inquiry received from the terminal indicates that the device has been stolen, transmitting a control signal to the device that locks the device to prevent usage of the device, and locking the device to prevent usage when the device receives the control signal.  
 	However, Kim discloses:
 	transmitting, to a terminal possessed by the user, an inquiry as to whether the device has been [changed to different user]; and when, after transmitting the inquiry, a response to the inquiry received from the terminal indicates that the device has been [changed to different user] ([0206]-[0211], [0193], Fig. 10: the service server 3 may transmit a text message (a short message service (SMS) message) to the user device 2 on the basis of the phone number included in the user information. The text message may display a message indicating that a user registration is requested through the refrigerator 1 or may request for an input of an authentication code for authenticating a user…The user device 2 transmits a registration approval message that approves of the registration of the new account to the refrigerator 1 to the service server 3 (1050). When the authentication code is input, the user device 2 may transmit the authentication code to the service server 3, and the service server 3 may determine whether the authentication code input by the user matches a previously stored/generated authentication code. When the authentication code input by the user matches the previously stored/generated authentication code, user authentication is completed). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando to use transmitting, to a terminal possessed by the user, an inquiry as to whether the device has been changed to different user; and when, after transmitting the inquiry, a response to the inquiry received from the terminal indicates that the device has been changed to different user as taught by Kim. The motivation for doing so would have been in order identify the identity of users operating the device (Kim, [0210]).
 	lida in view of Ando in view of Kim does not disclose:
 	determining that the device has been displaced, and transmitting as to whether the device has been stolen; and the terminal indicates that the device has been stolen, transmitting a control signal to the device that locks the device to prevent usage of the device, and locking the device to prevent usage when the device receives the control signal.  
 	However, Nagpal discloses:
 	determining that the device has been displaced, and transmitting as to whether the device has been stolen; and the terminal indicates that the device has been stolen, transmitting a control signal to the device that locks the device to prevent usage of the device, and locking the device to prevent usage when the device receives the control signal ([0051], [0060], [0064]: If a User 110 loses control of the appliance (such as when stolen or misplaced), the user may contact the server using a browser session and may cause the appliance to be disapproved for further use. This may result in the appliance being locked or the appliance being constrained in some way. In some implementations, the application may be simply disabled and may no longer be invoked. In another implementation, local data may be locked or permanently eliminated from the appliance and access to the server may be prohibited). lida in view of Ando in view of Kim in view of Nagpal disclose determining that the device has been displaced, transmitting as to whether the device has been stolen; and the terminal indicates that the device has been stolen as disclosed above. lida in view of Ando in view of Kim in view of Nagpal does not disclose transmitting an inquiry as to whether the device has been stolen; and receive from the terminal indicates that the device has been stolen. However, transmitting an inquiry as to whether the device has been stolen; and receiving from the terminal indicates that the device has been stolen would have been obvious to one ordinary skill in the art based on the teaching of lida in view of Ando in view of Kim in view of Nagpal.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of lida in view of Ando in view of Kim to use determining that the device has been displaced, and transmitting as to whether the device has been stolen; and the terminal indicates that the device has been stolen, transmits a control signal to the device that locks the device to prevent usage of the device, and locking the device to prevent usage when the device receives the control signal as taught by Nagpal. One would have been motivated to do so in order to apply the disabling methodology of appliance devices as known in the art and as taught by Nagpal in a device management system such as that of lida in view of Ando in view of Kim, thereby preventing access to a device when the device is stolen or misplaced (Nagpal, [0064]).


Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864